Title: To Benjamin Franklin from Cottin fils & Jauge, 4 September 1781
From: Cottin fils & Jauge
To: Franklin, Benjamin


Monsieur
Paris le 4. 7bre 1781.
Nous avons l’honneur de vous prevenir qu’on nous à renvoyée de Lorient pour en obtenir le remboursement de votre part, une 4e. Lettre de change par Vous acceptée de 1000 l.t. en 200. Dollars, tirée d’amerique par Mr. Hopkinson le 30. Xbre. 1780. à 90. Jours de Vue, ordre W. alricks & Ce, Vüe le 12 may der. & par Consequent Echue le 20. aout, Laquelle vous avés laissé protester faute de payement, par ce que Mrs. J.f. frin & C porteurs de la 1re. de cette traite ont fait opposition entre Vos mains à L’effet d’en Suspendre lacquit, Vu quils presument que l’effet quils ont entre les mains doit etre payé de prefference. Nous ne Voyons pas trop pourquoi, & pourquoi ils veulent que cette 4e. ne Soit pas aussi valable que la 1re. dont ils sont porteurs— Il nous semble pourtant que la 4e. acceptée par vous, et que Mrs. Jn Nesbitt & Ce. tiennent directement d’amerique, de la part de Mrs. W. alrick & C, Ne doit pas etre equivoque, n’y celui de ces deux effets, qu’on soubçonne de fausseté dans les Endossements; puisquil n’a pas passé à St. Eustache ou l’on Croit que ce double employ Se seroit Commis. Aureste Monsieur, Mrs. Jn. Nesbitt & C etant des personnes connues, & vous payant icy à Une maison egalement connue, Nous ne presumons pas que vous Courriés le moindre Risque à acquitter votre accepon. Malgré L’opposition, a laquelle vous devés etre moins assujeti qu’un negociant en Prenant ce parti vous eviteres le renvoy indispensable autrement, En amerique, ou une pareille demarche pourroit faire grand tort au Credit. C’est pourquoi nous ne renverrons pas cet effet à Lorient Jusques a ce que nous ayons eu de vos nouvelles à ce sujet, et que vous ne nous ayés fait part de votre derniere Resolution. En attendant Nous avons l’honneur d’etre avec la plus parfaitte Consideration Monsieur Vos très humbles & très obeissants Serviteurs
Cottin & FILS Jauge
Mr. Le Docteur Franklin, ministre Plenipotentiaire des Etats unis d’amerique. En son Hotel à Passy
 
Notation: Cotin & fils Jauge, Paris 4. 7br. 1781.
